Citation Nr: 0021447	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  95-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for tendonitis of the right 
elbow.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1984 to 
October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.      



REMAND

At the outset, the Board finds that the appellant's claim is 
well grounded in accordance with 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999) in that his claim is plausible based upon 
the clinical evidence of record and the evidentiary 
assertions provided by the appellant are within the 
competence of lay party.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); King v. Brown, 5 Vet. App. 19 (1993).  Once it has 
been determined that a claim is well grounded, VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  38 U.S.C.A. § 5107.

In a February 1999 decision, the Board remanded this case.  
At that time, the Board noted that in the appellant's March 
1995 VA examination, the examiner ordered x-rays of the 
appellant's right elbow.  However, the Board stated that the 
evidence of record was negative for any x-rays of the 
appellant's right elbow, and it was unclear as to whether or 
not the x-rays were actually taken.  Thus, the Board remanded 
the case and specifically requested that the RO obtain copies 
of any x-ray reports from the appellant's March 1995 VA 
examination.  The Board also requested that the RO arrange a 
VA orthopedic examination for the appellant in order to 
determine the nature, severity, and etiology of any right 
elbow disorder diagnosed, to include tendonitis.  In 
addition, the Board further requested that the RO contact the 
appellant and attempt to obtain the names and addresses of 
any medical care providers who had treated him for tendonitis 
of the right elbow since service.   

The Board observes that at the time of the February 1999 
decision, the appellant's address was listed as a road in 
Ontario, California.  Therefore, using that address, the RO 
sent a letter to the appellant, dated in May 1999, requesting 
the above information.  The Board notes that the evidence of 
record is negative for a response from the appellant.  In 
addition, although a VA examination was scheduled for the 
appellant in June 1999 at the QTC Medical Group, a 
correspondence from the QTC Medical Group to the RO, dated in 
June 1999, shows that at that time, the examination was 
canceled because the notification letter was undeliverable 
and the appellant's telephone number had been disconnected.  
The Board further notes that in March 1999, the RO sent a 
letter to the postmaster in Ontario, California, and 
requested the appellant's new address.  In the return 
response, the postmaster stated that the appellant's forward 
had expired.  Moreover, in August 1999, the RO mailed a 
Supplemental Statement of the Case (SSOC) to the appellant, 
using the Ontario address.  However, the Board notes that 
according to the evidence of record, the SSOC letter was 
returned to the RO by the United States Post Office marked 
"return to sender" and "forwarding order expired."  
Furthermore, in a second letter from the RO to the postmaster 
in Ontario, dated in August 1999, the RO once again requested 
the appellant's new address.  In the return response, the 
postmaster indicated that the appellant had moved and had 
left no forwarding address.  

Accordingly, in light of the above, the Board observes that a 
claimant has a duty to keep the VA informed of his current 
address.  Hyson v. Brown, 5 Vet. App. 262 (1993).  In 
addition, although the Board must assist an appellant who has 
submitted evidence of a well grounded claim, this duty to 
assist is not always a one-way street, and the appellant may 
not passively wait for assistance in those situations in 
which he may or should have information that is necessary in 
the development of his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).   

The Board notes that although the evidence of record shows 
that the appellant failed to cooperate with the RO's efforts 
to assist him with the development of his claim, the RO also 
failed to request the x-ray reports from the appellant's 
March 1995 VA examination.  As stated in the Board's previous 
remand, if a particular medical examination report is 
incomplete, the Board must await its completion, or order a 
new examination, prior to deciding the appellant's claim.  
See Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Abernathy 
v. Principi, 3 Vet. App. 461, 464 (1992).  The Board 
recognizes that it was not possible for the RO to schedule 
the appellant for a VA examination because the appellant 
failed to provide a forwarding address in order to receive 
notification.  However, the Board notes that it was possible 
for the RO to request the x-ray report from the appellant's 
March 1995 VA examination.      

In light of the above, to ensure that the VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, the Board determines that further development of 
the claim is necessary.  Accordingly, this case is REMANDED 
to the RO for the following action:

1.  The RO should contact the Loma Linda 
VA Medical Center (VAMC), where the 
appellant underwent his March 1995 VA 
examination, and determine whether or not 
the appellant had x-rays taken at the 
time of his examination.  Any information 
obtained, including the x-rays reports, 
should be associated with the claims 
file.  If the search efforts produce 
negative results, documentation from the 
Loma Linda VAMC to that effect should be 
placed in the claims file.  

2.  If the x-rays from the appellant's 
March 1995 VA examination are available, 
it is requested that Dr. G.G., the 
examiner from the appellant's March 1995 
VA examination, or if Dr. G. is 
unavailable, another appropriate 
specialist, review the appellant's claims 
file in order to determine the nature, 
severity, and etiology of any right elbow 
disorder diagnosed, to include 
tendonitis.  Based on a review of the 
claims folder, the examiner is asked to 
provide a medical opinion regarding 
whether it is at least as likely as not 
that any right elbow disorder, to include 
tendonitis, if found, is related to the 
appellant's period of service, including 
his treatment for tennis elbow, pitcher's 
elbow, and right medial and lateral 
epicondylitis.  A complete rationale for 
all opinions must be provided.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for tendonitis of the 
right elbow.  

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




